TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00219-CV



                                Janet Denise Stuckey, Appellant

                                                 v.

                                     John Stuckey, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-FM-13-002351, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due on June 4, 2014. On June 13, 2014, this Court notified

appellant that her brief was overdue and that a failure to respond by June 23, 2014, could result

in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or

a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a); 42.3(b).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: July 24, 2014
2